Name: Commission Regulation (EEC) No 1945/88 of 1 July 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 88No L 170/38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1945/88 of 1 July 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (6), as last amended by Regulation (EEC) No 797/88 f), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 1794/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 4 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1936/88 (*), should accordingly be taken into account for the calculation in order to ensure that the arrangements continue to operate in the sector concerned ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on 11 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 2) OJ No L 370, 30. 12. 1987, p. 7. (3) OJ No L 168, 27. 6. 1987, p. 22. (&lt;) OJ No L 158, 25. 6 . 1988, p. 30 . (*) See page 15 of this Official Journal . (6) OJ No L 261 , 26. 9 . 1978 , p . 5 . Ã 7) OJ No L 81 , 26 . 3 . 1988 , p . 43 . 2. 7. 88 Official Journal of the European Communities No L 170/39 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, GO Germany AU, AR Spain AU, AR, AO France AU, AR, AO Ireland CU, CR Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain  Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 296,622 237,298 222,467 AU3 292,548 234,038 219,411 AR2 294,422 235,538 220,817 AR3 290,204 232,163 217,653 A02 276,530 221,224 207,398 A03 272,328 . 217,862 204,246 CU2 307,255 245,804 230,441 CU3 303,034 242,427 227,276 CU4 294,593 235,674 220,945 CR3 137$51 238,366 223,468 CR4 289,295 231,436 216,971 C03 276,688 221,350 207,516 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75.